Morphy, J.,

delivered the opinion of the court.
Villeneuve Le Blanc, a creditor of the insolvent, is appellant from a judgment of the court below, dismissing his opposition to the tableau of distribution filed by the syndics. *123He had claimed to be placed on the tableau as a mortgage creditor. It is difficult to conceive on what ground this appellant, or his counsel, could hope for a reversal of the judgment appealed from. The act of mortgage, under which he claims this preference, was executed on the 12th of June, 1837, for the purpose of securing him against certain endorsements previously given to the insolvent. The latter had, the very day before, presented to the judge of his district his schedule, sworn to according to law, and had tendered a surrender of his property to his creditors. Being a creditor, the judge recused himself, on the score of interest. The order for the accepiance of the surrender, and the meeting of the creditors, was subsequently made by the judge of the eighth district, to wit, on the 18th of July following, and the bilan filed on the 24th.
This mortgage, executed after Granet’s sworn declaration of bankruptcy, was an undisguised attempt to give this creditor a preference reprobated by our laws, which consider the property of a debtor as the common pledge of all his creditors. Louisiana Code, articles 3323, 3150. But, independent of the presumption of fraud resulting from the time and circumstances in which this mortgage was granted, the record furnishes no evidence of its having been recorded in the office of the recorder of mortgages for the parish of East Baton Rouge, a formality necessary to give it effect against third persons.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.